UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------x
JOSEPH MORIVAL,

                      Plaintiff,

       -against-                                  MEMORANDUM AND ORDER
                                                  Case No. 18-CV-6314 (FB) (JO)
YESHIVAH TALMUD TORAH OF
CROWN HEIGHTS,

                       Defendant.
----------------------------------------------x
BLOCK, Senior District Judge:

       Magistrate Judge Orenstein issued a Report and Recommendation (“R&R”)

recommending that the Court approve the settlement of this action pursuant to

Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199, 206 (2d Cir. 2015). The

R&R provided that “[a]ny objections to this Report and Recommendation must be

filed no later than November 13, 2019,” and warned that “[f]ailure to file

objections within this period designating the particular issues to be reviewed

waives the right to appeal the district court's order.”       The R&R was served

electronically on all parties. No objections have been filed.

       Where clear notice has been given of the consequences of failure to object,

and there are no objections, the Court may adopt the R&R without de novo review.

See Thomas v. Arn, 474 U.S. 140, 149-50 (1985); Mario v. P & C Food Mkts., Inc.,

313 F.3d 758, 766 (2d Cir. 2002) (“Where parties receive clear notice of the
consequences, failure timely to object to a magistrate=s report and recommendation

operates as a waiver of further judicial review of the magistrate=s decision.”). The

Court will, however, excuse the failure to object and conduct de novo review if it

appears that the magistrate judge may have committed plain error. See Spence v.

Superintendent, Great Meadow Corr. Facility, 219 F.3d 162, 174 (2d Cir. 2000).

      No error, plain or otherwise, appears on the face of the R&R, so the Court

adopts it without de novo review.       Accordingly, the settlement—attached as

Exhibit 1 to the parties’ joint letter of October 28, 2019—is approved.

      SO ORDERED.



                                             /S/ Frederic Block___________
                                             FREDERIC BLOCK
                                             Senior United States District Judge
Brooklyn, New York
November 15, 2019




                                         2
